Case 2:19-cr-20033-PKH Document 22   Filed 05/06/20 Page 1 of 4 PageID #: 50
Case 2:19-cr-20033-PKH Document 22   Filed 05/06/20 Page 2 of 4 PageID #: 51
Case 2:19-cr-20033-PKH Document 22   Filed 05/06/20 Page 3 of 4 PageID #: 52
Case 2:19-cr-20033-PKH Document 22    Filed 05/06/20 Page 4 of 4 PageID #: 53




                     6th             May




                                                                      FILED
                                                                US DISTRICT COURT
                                                                WESTERN DISTRICT
                                                                  OF ARKANSAS
                                                                  May 6, 2020
                                                               OFFICE OF THE CLERK
